Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 07/25/2019.
Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/25/2019 and 10/28/2020 complies with the provisions of M.P.E.P 609. They have been placed in the application file. The information referred to therein has been considered as to the merits.

Oath/Declaration
The Oath/Declaration filed on 07/25/2019 has been considered as to the merits.

Abstract
The Abstract filed on 07/25/2019 has been considered as to the merits.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., (US 2018/0234375), hereinafter “Gray”, and in view of Maxwell et al., (US 10,965,691), hereinafter “Maxwell”.
As per claim 1, Gray discloses a system for annotated data collection in an electronic messaging platform, the system comprising: 
receive a plurality of electronic messages; select a sample message set from the plurality of electronic messages (par. [0025] and [0027], receive an email from their dentist asking the user to confirm their appointment time through visiting a link using a machine learning model employed by the rich preview generation component is configured to identify key content to extract from a bundle of emails and surface they key content in a message preview of the bundle of emails);
select a sample message set from the plurality of electronic messages (par. [0021] and [0025], identify key content to extract from a bundle of emails and surface they key content in a message preview of the bundle of emails, wherein a rich content preview is actionable, where UI features are provided to enable the user to take action with respect to a bundle of emails without even opening an email of the bundle of emails)
add an actionable message to each electronic message of the sample message set (par. [0032], extracting a link and surface it as a rich content preview by application of the machine learning model by the rich preview generation component to allow the user to confirm their appointment without even opening an email); and 
receive an actionable message selection from an electronic messaging client, the actionable message selection including a user label indication and a message identifier (par. [0032], creating or generating an actionable link for a user-based evaluation of message content of a bundle of emails through application of an exemplary machine learning model, wherein the rich preview generation component is interface with other application services to enable actionable links to be created).
However, Gray doesn’t explicitly store the actionable message selection in the machine learning database.
On the other hand, Maxwell discloses a machine learning database (see col.10, lines 8-21); 
an electronic processor communicatively coupled to the machine learning database, and configured to store the actionable message selection in the machine learning database (col.10, lines 8-21, results of all machine learning analysis may be stored in the trained machine learning database and utilized to further train machine learning algorithms and to ensure that expected sender-recipient pairs or know-trusted users remain as a protected class upon receipt of future raw communication data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gray to store the actionable message selection in the machine learning database in order to ensure that expected sender-recipient pairs or know-trusted users remain as a protected class upon receipt of future raw communication data.

As per claim 2, the combination of Gray and Maxwell discloses the invention as claimed. In addition, Gray discloses the electronic processor is further configured to:
select, from the plurality of electronic messages, a plurality of qualified electronic messages based on at least one qualifier (par. [0047], selection of a specific portion of the rich content preview may result in the user being directed to specific email content of the bundle of emails); and 
select the sample message set from the plurality of qualified electronic messages (par. [0034], a selection of a first portion of content from the rich content preview may be received through a UI of an email service, wherein the received selection results in the email service directing the user to a specific email of the bundle of emails and a selection of a portion of an exemplary rich content preview may direct users to a specific email based on an identified state associated with the bundle of emails).  

As per claim 3, the combination of Gray and Maxwell discloses the invention as claimed. In addition, Gray discloses the electronic processor is further configured to:
select a sample message set by selecting a random sample from the plurality of electronic messages (par. [0047], selection of a specific portion of the rich content preview may result in the user being directed to specific email content of the bundle of emails).

As per claim 4, the combination of Gray and Maxwell discloses the invention as claimed. In addition, Gray discloses the electronic processor is further configured to:
select a sample message set based on a running total of stamped messages (par. [0034] and [0038], selection of a portion of a rich content preview may direct the user to view a most recent unread email associated with the bundle of emails and grouping of at least two separate email threads and a tag associating emails of the grouping).

As per claim 5, the combination of Gray and Maxwell discloses the invention as claimed. In addition, Gray discloses the electronic processor is further configured to:
add an actionable message to each electronic message of the plurality of electronic messages (par. [0029], message content that is determined to be most relevant can be based on any number of factors but weighting may be skewed to more strongly consider the determined entity type and the identified state and the size and presentation of an exemplary rich content preview may vary based on a modeling evaluation of the bundle of emails which is set a fixed size for generated rich content previews); and 
for each of the plurality of electronic messages, display the actionable message to a user of the electronic message when a total number of actionable messages presented does not exceed a desired sample number (par. [0020] and [0051], displaying image content in the rich content preview is be tailored specifically to the content ordered/shipment of the packages).

As per claim 6, the combination of Gray and Maxwell discloses the invention as claimed. In addition, Gray discloses the electronic processor is further configured to:
add an actionable message to each electronic message of the plurality of electronic messages (par. [0029], message content that is determined to be most relevant can be based on any number of factors but weighting may be skewed to more strongly consider the determined entity type and the identified state and the size and presentation of an exemplary rich content preview may vary based on a modeling evaluation of the bundle of emails which is set a fixed size for generated rich content previews); and
	- for each of the plurality of electronic messages, display the actionable message to a user of the electronic message when a total number of received actionable message selections does not exceed a desired collection number (par. [0020] and [0051], displaying image content in the rich content preview is be tailored specifically to the content ordered/shipment of the packages.).

As per claim 7, the combination of Gray and Maxwell discloses the invention as claimed. In addition, Gray discloses the electronic processor is further configured to: for each electronic message of the sample message set,
	 compare a time period since an actionable message was last presented to a recipient of the electronic message to a time gap enforcement threshold (par. [0025], [0032] and [0043]-[0048]); and 
	when the time period does not exceed the time gap enforcement threshold, remove the electronic message from the sample message set ([0023] and [0029], message content that is determined to be most relevant can be based on any number of factors but weighting may be skewed to more strongly consider the determined entity type and the identified state).

As per claim 8, the combination of Gray and Maxwell discloses the invention as claimed. In addition, Gray discloses the electronic processor is further configured to:
receive a plurality of actionable message selections associated with a single message identifier (par. [0032] and [0034], receiving an email from their dentist asking the user to confirm their appointment time through visiting a link, wherein an application of the machine learning model by the rich preview generation component extracts the link and surface it as a rich content preview, thus allowing the user to confirm their appointment without even opening an email); and 
	determine an aggregate label associated with the single message identifier (see (par. [0025], [0032] and [0043]-[0048]).

As per claim 9, the combination of Gray and Maxwell discloses the invention as claimed. In addition, Gray discloses the electronic processor is further configured to:
receive a partner labeling request including a nudge message, at least one message label, and the at least one qualifier identifier (par. [0032] and [0034], receiving an email from their dentist asking the user to confirm their appointment time through visiting a link, wherein an application of the machine learning model by the rich preview generation component extracts the link and surface it as a rich content preview, thus allowing the user to confirm their appointment without even opening an email); and
	 wherein the actionable message includes the nudge message and the at least one message label (see par. [0025], [0032] and [0043]- [0048]).

As per claim 10, the combination of Gray and Maxwell discloses the invention as claimed. In addition, Gray discloses wherein the electronic processor is further configured to:
receive, from a machine learning engine, a predicted label associated with a message identifier (par. [0032] and [0034], receiving an email from their dentist asking the user to confirm their appointment time through visiting a link, wherein an application of the machine learning model by the rich preview generation component extracts the link and surface it as a rich content preview, thus allowing the user to confirm their appointment without even opening an email); 
	retrieve, from the machine learning database, the user label indication from the actionable message selection associated with the message identifier (par. [0020], rich content preview may comprise two or more portions of content extracted from the bundle of emails based on a relevancy determination of the specific email content and one or more actionable links generated based on a determined state associated with the bundle of emails); and 
	compare the predicted label to the user label indication to generate a label quality level (see par. [0025], [0032] and [0043]-[0048]).

As per claims 11-19, claims 11-19 are method for performing the system of claims 1-10 above. Therefore, they are rejected under the same rationale.

As per claim 20, claim 20 is a non-transitory computer-readable medium including instructions for executing the method of claim 1 above. Therefore, it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)270-3103.  The examiner can normally be reached on Monday, Thursday-Friday, from 9:00 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOAN T NGUYEN/Examiner, Art Unit 2165